MEMORANDUM ***
Chornor Brown, a Washington state prisoner, appeals from the district court’s summary judgment for defendants in his 42 U.S.C. § 1983 action alleging, inter alia, deliberate indifference to his serious medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
Contrary to Brown’s contentions, the record does not show that the district court failed to consider all of the facts submitted in opposition to defendants’ motion for summary judgment.
Further, the district court properly granted summary judgment on Brown’s Eighth Amendment claim because he failed to raise a genuine issue of material fact as to whether his injury was sufficiently serious or whether defendants disregarded his medical condition. See Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Estelle v. Gamble, 429 U.S. 97, 106, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.